Case: 22-40448      Document: 00516542572         Page: 1    Date Filed: 11/11/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 11, 2022
                                   No. 22-40448
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Flores,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:22-CR-89-1


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Per Curiam:
          Mario Flores appeals an order that he be detained pending trial. He
   also avers that the district court erred in failing to hold a de novo detention
   hearing. Flores is charged with possessing with intent to distribute a mixture
   or substance containing a detectable amount of marihuana or hashish oil and
   possessing a firearm in furtherance of a drug trafficking crime.
          “Absent an error of law, we must uphold a district court’s pretrial
   detention order if it is supported by the proceedings below, a deferential
Case: 22-40448      Document: 00516542572          Page: 2    Date Filed: 11/11/2022




                                    No. 22-40448


   standard of review that we equate to the abuse-of-discretion standard.”
   United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989) (internal quotation
   marks and citation omitted). We review questions of law de novo, United
   States v. Olis, 450 F.3d 583, 585 (5th Cir. 2006), and we review factual
   findings supporting an order of detention for clear error, United States v.
   Aron, 904 F.2d 221, 223 (5th Cir. 1990).
          Flores does not dispute that, in light of the charged offenses, a
   rebuttable presumption arises that no condition or combination of conditions
   will reasonably assure his appearance at trial and the safety of the community.
   See 18 U.S.C. § 3142(e)(3)(A), (B). “The presumption shifts to the
   defendant only the burden of producing rebutting evidence, not the burden
   of persuasion.” Hare, 873 F.2d at 798. But “the mere production of evidence
   does not completely rebut the presumption.” Ibid. In applying this burden-
   shifting framework, the district court should consider the factors listed in 18
   U.S.C. § 3142(g).
          The magistrate judge and the district court emphasized the first and
   fourth § 3142(g) factors—the nature of the offense under (g)(1) and the
   danger to the community under (g)(4). As to the first factor, the district court
   emphasized the amount of drugs involved in this case and the fact that Flores
   faced a lengthy punishment. And as to the fourth factor, the district court
   correctly recognized our precedent holding “that the risk of continued
   narcotics trafficking on bail does constitute a risk to the community.” United
   States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992). Flores was involved in
   trafficking a significant quantity of drugs and previously committed other
   drug offenses. That evidence was sufficient to support the district court’s
   evaluation of the first and fourth § 3142(g) factors.
          Flores disputes none of this. Rather, he points to the third § 3142(g)
   factor—regarding the personal characteristics of the defendant. Flores




                                          2
Case: 22-40448        Document: 00516542572              Page: 3       Date Filed: 11/11/2022




                                         No. 22-40448


   presented evidence of his family connections, work history, lack of prior
   felonies, past compliance with bond conditions, and insufficient resources to
   flee. On the other hand, the record also shows that Flores previously used
   and distributed drugs under his parents’ roof. Moreover, Flores used drugs
   on a weekly basis and committed the instant charged offenses while on state
   probation. See 18 U.S.C. § 3142(g)(3)(A) (drug use), (B) (probation). The
   evidence of Flores’ work history, lack of prior felonies, and family’s
   insufficient resources to help him flee also are not enough to demonstrate
   that the district court abused its discretion in evaluating the third § 3142(g)
   factor, let alone its consideration of all four. *
           Because the district court’s finding on dangerousness is supported by
   the record, we need not address its determination that Flores was a flight risk.
   See Rueben, 974 F.2d at 586. But in any event, Flores was a flight risk. Flores
   had a prior evading arrest charge. He had violated probation conditions in the
   past. And he was arrested for a drug offense, which Congress has determined
   “as a general rule, pose[s] special risks of flight.” United States v. Fortna, 769
   F.2d 243, 251 (5th Cir. 1985) (quotation omitted) (finding that a drug
   offender with no prior convictions, no history of violence, and significant
   family and community ties to an area where he owned real estate and resided
   for 30 years was at a risk of flight because he was involved in international
   drug trafficking). The district court did not abuse its discretion in concluding
   that even though Flores had family ties to the area, he still presented a flight
   risk.


           *
            United States v. Jackson, 845 F.2d 1262 (5th Cir. 1988), is not to the contrary. In
   that case, this court found that the district court improperly relied on the § 3142(e)
   presumption where there was “an utter absence of incriminatory evidence” besides the
   indictment and where the defendant presented significant evidence of ties to the
   community. Id. at 1265–66. But here the Government presented ample evidence of the
   underlying drug trafficking and firearms offenses.




                                                3
Case: 22-40448      Document: 00516542572          Page: 4    Date Filed: 11/11/2022




                                    No. 22-40448


          Finally, Flores fails to demonstrate that the district court abused its
   discretion by failing to conduct a de novo hearing. The district court only must
   review the evidence “de novo and make[] an independent determination” on
   a pretrial detention order. Fortna, 769 F.2d at 249. Neither the statute nor
   precedent requires a new hearing. Therefore, we conclude that the district
   court did not abuse its discretion.
          AFFIRMED.




                                          4